                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

ROBERT K. DECKER,                                   )
                                                    )
                             Petitioner,            )
                                                    )
                        v.                          )       No. 2:18-cv-00249-JMS-MJD
                                                    )
J. E. KRUEGER,                                      )
                                                    )
                             Respondent.            )

            ENTRY DENYING PETITION FOR WRIT OF HABEAS CORPUS
                 AND DIRECTING ENTRY OF FINAL JUDGMENT

       On June 1, 2018, petitioner Robert K. Decker filed his petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2241 challenging a disciplinary proceeding that commenced with Incident

Report No. 3019959. As directed, the respondent filed an amended return to order to show cause

on October 11, 2018, dkt. 19, and Mr. Decker replied on November 30, 2018, dkt. 22, and January

8, 2019, dkt. 25.

       For the reasons explained in this Entry, Mr. Decker’s habeas petition must be denied.

       A.      Legal Standards

       “Federal inmates must be afforded due process before any of their good time credits-in

which they have a liberty interest-can be revoked.” Jones v. Cross, 637 F.3d 841, 845 (7th Cir.

2011). “In the context of a prison disciplinary hearing, due process requires that the prisoner

receive (1) written notice of the claimed violation at least 24 hours before hearing; (2) an

opportunity to call witnesses and present documentary evidence (when consistent with institutional

safety) to an impartial decision-maker; and (3) a written statement by the fact-finder of the

evidence relied on and the reasons for the disciplinary action.” Id.; see also Superintendent, Mass.

Corr. Inst. v. Hill, 472 U.S. 445, 454 (1985); Wolff v. McDonnell, 418 U.S. 539, 570-71 (1974).
In addition, “some evidence” must support the guilty finding. Ellison v. Zatecky, 820 F.3d 271,

274 (7th Cir. 2016); Jones, 637 F.3d at 845.

       B.         The Disciplinary Proceeding Regarding Incident Report 3019959

       Officer D. Clark prepared Incident Report No. 3019959 on August 9, 2017, charging Mr.

Decker with a violation of Code 297, Phone Abuse. The Incident Report stated as follows:

       On 8/9/17, at 12:24 p.m., I was in A1 unit looking for an inmate when I observed
       inmate Decker, Robert, reg. no. #51719-074, using the telephone in A-1. Inmate
       Decker lost his phone privileges due to being a Public Safety Factor of Phone
       Abuse. After observing him on the phone, I then went to my office and pulled up
       TruLinks and listened to phone calls around the time I saw him on the phone. I
       heard his voice on a phone call listed to inmate [redacted]. During this phone call,
       he asked the person he was talking to to place a 3-way call to another phone
       number, [redacted] who he stated was his wife [redacted]. That phone number is
       listed on Inmate [redacted] account also. The phone number he called was
       [redacted] and is listed as friend as the relationship. The phone call was from
       12:22 to 12:25 pm.

Dkt. 19-4 at 1.

       The Incident Report was delivered to Mr. Decker and he was verbally advised of his rights

on August 9, 2017. Id. The Unit Disciplinary Committee referred the charge to the Discipline

Hearing Officer (DHO) due to the severity of the charge. Id. Mr. Decker signed the Inmate Rights

at Discipline Hearing form and the Notice of Discipline Hearing Before the DHO on August 14,

2017. Dkt. 19-5 at 4, 5.

       On September 7, 2017, DHO Bradley held an Institution Discipline Hearing for Incident

Report No. 3019959. Mr. Decker was verbally advised of his rights, was offered a staff

representative, and was also advised he could request witnesses. He requested a staff

representative, and one was appointed. Mr. Decker called no witnesses. Dkt. 19-5 at 1. Mr. Decker

stated to the investigating lieutenant, “I went around the system because I was supposed to come

off phone restriction and they have not removed me from the restriction list. I tried to talk to unit
team and they blew me off. I am going to do what I need to do.” Dkt. 19-5 at 2. At the hearing,

Mr. Decker stated, “I should [sic] been off phone restriction. No one would let me use the phone.

I don’t care what you do I’m going to keep using other inmate’s phone.” Dkt. 19-5 at 1.

       At that hearing, the DHO found that Mr. Decker had violated Code 297, Phone Abuse, and

the following disciplinary sanctions were imposed: disallowance of 27 days good time credit, 90

days loss of visitation, and a $25.00 monetary fine. Dkt. 19-5 at 3. The findings were based on the

following evidence: the Incident Report, staff memorandum, Mr. Decker’s own statements, and

his disciplinary history of phone abuse. Dkt. 19-5 at 2. The DHO issued the report on October 13,

2017, and it was delivered to Mr. Decker on October 19, 2017. Id. at 3.

       C.      Analysis

       Mr. Decker argues that his due process rights were violated during the disciplinary

proceedings. His claims are construed as follows: 1) he was sanctioned twice for one incident; 2)

he was fined in violation of his equal protection rights because inmates who do not have money in

their trust fund accounts are not fined; 3) he was charged in retaliation for filing grievances; and

4) the fine was taken all at once from his trust fund account, rather than 20% at a time. Dkt. 1 at

6-7.

       1. Claim 1 - Sanctioned Twice

       Contrary to Mr. Decker’s allegation that he was sanctioned twice for the same conduct, the

record demonstrates that he committed the offense of Phone Abuse on two different dates, August

6 and August 9, 2017, and two different Incident Reports were written. Therefore, he was not

improperly sanctioned twice for a single rule violation. Dkt. 19-1 at ¶ 13; dkt. 19-5.
       2. Claims 2 and 3 – Equal Protection and Retaliation

       The respondent did not address Mr. Decker’s equal protection or retaliation claims. The

Court finds, however, that both claims lack merit.

       The due process clause of the Fourteenth Amendment is the constitutional provision that

governs the loss of earned credit time. Any equal protection claim falls outside the scope of this

action. If the remedy for a claim would not affect the duration of confinement, then it is not

properly brought in a habeas action. See Muhammad v. Close, 540 U.S. 749, 750-52 (2004)

(“Challenges to the validity of any confinement or to particulars affecting its duration are the

province of habeas corpus.”).

       Even if an equal protection claim could be raised in this habeas action, Mr. Decker would

have to “show that he was a member of a protected class and that he was treated differently from

a similarly situated member of an unprotected class” and that “the defendants were motivated by

a discriminatory purpose.” Alston v. City of Madison, 853 F.3d 901, 906 (7th Cir. 2017) (internal

quotation omitted); see also Greer v. Amesqua, 212 F.3d 358, 370 (7th Cir. 2000) (same). Mr.

Decker did not present any evidence of different treatment, nor can he show a denial of equal

protection because the fact that he has money in his trust fund account does not place him in a

“protected” class. Mr. Decker’s equal protection claim fails for both these reasons.

       With respect to any retaliation claim, the motivation for writing an Incident Report is

irrelevant if the due process requirements under Hill are satisfied. “[P]risoners are entitled to be

free from arbitrary actions of prison officials, but ... even assuming fraudulent conduct on the part

of prison officials, the protection from such arbitrary action is found in the procedures mandated

by due process.” McPherson v. McBride, 188 F.3d 784, 787 (7th Cir. 1999) (“[A]s long as
procedural protections are constitutionally adequate, we will not overturn a disciplinary decision

solely because evidence indicates the claim was fraudulent.”). This claim fails.

       3. Claim 4 – Fine

       Mr. Decker alleges that the BOP should have only been allowed to deduct 20% of his trust

fund account at a time. Instead, the entire $25.00 fine was taken from his account which left it in

a negative balance. To the extent Mr. Decker is referring to the statutory provisions of the Prison

Litigation Reform Act, 28 U.S.C. § 1915(b)(1), that statute applies only to filing fees in civil rights

actions, not the circumstances presented in this case. Moreover, the fine imposed in this action did

not exceed that allowed by BOP regulations. See 28 U.S.C. § 541.3. This claim fails.

       D.      Conclusion

       Mr. Decker was given adequate notice and had an opportunity to defend the charge. The

DHO provided a written statement of the reasons for the finding of guilt and described the evidence

that was considered. There was sufficient evidence in the record to support the finding of guilt.

Under these circumstances, there were no violations of Mr. Decker’s due process rights.

       “The touchstone of due process is protection of the individual against arbitrary action of

the government.” Wolff, 418 U.S. at 558. There was no arbitrary action in any aspect of the charge,

disciplinary proceedings, or sanctions involved in the events identified in this action, and there

was no constitutional infirmity in the proceeding which entitles Mr. Decker to the relief he seeks.

Accordingly, Mr. Decker’s petition for a writ of habeas corpus relating to Report No. 3019959

must be denied and the action dismissed. Judgment consistent with this Entry shall now issue.

       IT IS SO ORDERED.




       Date: 5/30/2019
Distribution:

ROBERT K. DECKER
51719-074
TERRE HAUTE - FCI
TERRE HAUTE FEDERAL CORRECTIONAL INSTITUTION
Inmate Mail/Parcels
P.O. BOX 33
TERRE HAUTE, IN 47808

Shelese M. Woods
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
shelese.woods@usdoj.gov
